          Case 1:19-cv-10042-KPF Document 21 Filed 04/27/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 MONIQUE MAIURANO,
                                                                 Case No. 19-CV-10042 (KPF)
                                      Plaintiff,

             -against-

 CANTOR FITZGERALD SECURITIES,

                                      Defendant.



                 CORPORATE DISCLOSURE STATEMENT
    PURSUANT TO RULE 7.1 OF THE FEDERAL RULES OF CIVIL PROCEDURE

       Defendant Cantor Fitzgerald Securities, by its undersigned attorney, certifies that there is

no parent corporation or publicly held corporation that owns more than 10% of Cantor Fitzgerald

Securities’ stock.


Dated: New York, New York
       April 27, 2020

                                             Respectfully submitted,

                                             /s/ Emily L. Milligan
                                             Emily L. Milligan, Assistant General Counsel
                                             Samantha Springer, Assistant General Counsel
                                             110 East 59th Street, 7th Floor
                                             New York, NY 10022

                                             Attorneys    for   Defendant     Cantor    Fitzgerald
                                             Securities




                                                   1
